Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:

1. A method of performing an attack operation in a game, performed by a computing device, the method comprising:
determining, in a virtual scene of a client of the game running on the computing device, a target range corresponding to a first attack operation performed by a first controlled object in the virtual scene, the target range comprising an attack range of the first attack operation, and the first controlled object belonging to a first group in the virtual scene;
identifying to-be-attacked objects in the target range, the to-be-attacked objects belonging to a second group in the virtual scene;
determining a target attack object from the to-be-attacked objects according to attribute values of the to-be-attacked objects, and the attribute value of the to-be-attacked object comprising: a reduced health value of the to-be-attacked object after the first attack operation is performed on the to-be-attacked object, and/or, a reduced health value of an object in the first group after a second attack operation by the to-be-attacked object is performed on the object in the first group; and
controlling the first controlled object to perform the first attack operation on the target attack object in the virtual scene.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a player could determine a target within range, and decide who to attack based on attribute values, such as in a tabletop role playing game, or a board game.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Performing the steps of the invention “In the virtual scene” as well as “performed by a computing device”, and the additional limitations of claim 13 of “one or more processors and memory storing a plurality of program units”, and claim 20 “a non-transitory computer readable storage medium storing a plurality of computer programs” is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Performing the steps of the invention “In the virtual scene” as well as “performed by a computing device”, and the additional limitations of claim 13 of “one or more processors and memory storing a plurality of program units”, and claim 20 “a non-transitory computer readable storage medium storing a plurality of computer programs” does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-12 and 14-19 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Dependent claim 8 further recites the abstract idea of a mathematical formula or equation.
Dependent claim 12 recites “reporting the first attack operation to a server, the server being configured to combine attack operations reported by a plurality of clients into an attack operation set and distribute the attack operation set to the plurality of clients, however this is not an integration into a practical application, nor does it amount to significantly more than the abstract idea, as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))


Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In re claim 3, applicant claims “determining the target attack object from the to-be-attacked objects according to their associated first estimated time, wherein the target attack object has the shortest first estimated .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (US 20150031421).
EVE online archive forums, 
In re claims 1, 13, and 20 Jo discloses
Determining, in a virtual scene of a client of the game running on the computing device, a target range corresponding to a first attack operation performed by a first controlled object in the virtual scene, the target range comprising an attack range of the first attack operation, and the first controlled object belonging to a first group of the virtual scene (figure 5 #510, “basic identification range”, paragraph 66.  This is the area in which an “automatic tracking object” may be selected, see paragraph 41.  The first group is the primary player’s group.  It is noted by examiner that under broadest reasonable interpretation, a “group” may consist of only one character/object)
Identifying to-be-attacked objects in the target range, the to-be-attacked objects belonging to a second group in the virtual scene (paragraphs 41-43, the enemy characters which are within the boundary line of the basic identification range may become an automatic tracking object, “the tracking object determining unit may determine whether an enemy character capable of being automatically tracked exists in the selected basic identification range.”   The “second group” is the group of enemies)
Determining a target attack object from the to-be-attacked objects according to attribute values of the to-be-attacked objects, and the attribute value of the to-be-attacked object comprising: a 
Controlling the first controlled object to perform the first attack operation on the target attack object in the virtual scene (paragraph 46, when there is shooting from a player, the “tracking object” , which is the “target attack object” of the prior art)
In re claims 2 and 14, Jo discloses the attribute value of the to-be-attacked object comprises the reduced health value of the to-be-attacked object after the first attack operation is performed on the to-be-attacked object, the determining a target attack object from the to-be-attacked objects according to the attribute value of the to-be-attacked objects comprises: determining the target attack object from the to-be-attacked objects according to the reduced health value of the to-be-attacked objects after the first attack operation is performed on the to-be-attacked object, wherein the target attack object has a largest reduced health value after the first attack operation is performed on the target attack object than other to-be-attacked objects(paragraph 43 “the attack priority may be determined based on a level of damage capable of being caused by the player to the associated enemy character”.  Level of damage is a “reduced health value”, and it is the highest of any of the potential targets of the prior art)  

In re claims 11 and 18, Jo discloses controlling the first controlled object to perform the first attack operation on the target attack object in the virtual scene when the target attack object is inside the attack range (paragraph 46, when there is shooting from a player, the “tracking object”, which is the “target attack object” of the prior art, this is within the virtual scene as shown in figure 5.  It is noted by examiner that this is a Markush group, thus each and every limitation is not required to be taught in order to teach this claim)
In re claims 12 and 19, Jo discloses reporting the first attack operation to a server, the server being configured to combine attack operations reported by a plurality of clients into an attack operation set, and distribute the attack operation set to the plurality of clients, the attack operation set comprising the first attack operation, receiving the attack operation set transmitted by the server, and performing the attack operation set in the virtual scene (paragraph 40, the shooting game server receives data including “shootings”, and then provides each of the player terminals with information on the suitable display variations.  With respect to combining into an “attack operation set”, the attacks, as well as movement, basic identification range, movement of visual field, etc. are combined together and sent out as “display variations” which would be the attack operation set as well as additional information beyond attacks.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of EVE online archive (NPL).
In re claim 3, Jo discloses the claimed invention except for a first estimated time of attacking the to-be-attacked object by the first controlled object, the first estimated time being a time required for the first controlled object to repeatedly perform the first attack operation on the to-be-attacked object to reduce the health value of the to-be-attacked object to zero and determining the target attack object from the to-be-attacked objects according to their associated first estimated time, wherein the target attack object has the shortest first estimated time than other to-be-attacked objects in the second group after receiving the first attack operation by the first controlled object, however EVE online archive discloses a first estimated time of attacking the to-be-attacked object by the first controlled object, the first estimated time being a time required for the first controlled object to repeatedly perform the first attack operation on the to-be-attacked object to reduce the health value of the to-be-attacked object to zero and determining the target attack object from the to-be-attacked objects according to their .
Claims 4, 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Hall (US 20150157940)
In re claim 4 and 15, Jo fails to disclose the attribute value of the to be attacked object comprises the reduced health value of the object in the first group after the second attack operation by the to-be-attacked object is performed on the object in the first group, the determining a target attack object from to-be-attacked objects according to attribute values of the to-be-attacked objects comprises: determining the target attack object from the to-be attacked objects according to the reduced health value of the object in the first group after the second attack operation by the to-be attacked object is performed on the object in the first group wherein the object has a largest reduced health value than other objects in the first group after receiving the second attack operation by the to-be-attacked object (although Jo does disclose a “level of risk” of the enemy character, Jo is silent as to how this risk is assessed), however Hall discloses the attribute value of the to be attacked object comprises the reduced health value of the object in the first group after the second attack operation by the to-be-attacked object is performed on the object in the first group, the determining a target attack object from to-be-attacked objects according to attribute values of the to-be-attacked objects comprises: determining the target attack object from the to-be attacked objects according to the reduced health value of the object in the first group after the second attack operation by the to-be 
In re claims 5, Hall discloses determining an estimated damage over a period of time (paragraph 23, “the amount of damage the target is capable of inflicting in an […] amount of time (e.g. the damage rate of the targets weapon”).  Although Hall does not explicitly state that the average value of time required to reduce a health value of the object in the first group to 0 is determined, it would have been obvious to try as the only difference between the prior art and the instant application is taking the damage over time and applying it to a constant scaler (the formula to determine the time it would take to reduce health to 0 would be the object’s health divided by the damage over time taught by Hall), which would mean that the instant application’s formula would come to the exact same conclusion as the prior art, as the highest damage over time would be the same as the lowest time to reduce a user’s health to 0 HP.  Thus this would be a selection from a finite number of identified predictable solutions with a reasonable expectation of success.
In re claim 10, Hall discloses the attack range and a search range, the search range is located outside the attack range and adjacent to the attack range, and the obtained priority of each of the attacked objects comprises at least one of the following: an obtained priority of a to-be-attacked object in the attack range is higher than a priority of a to-be-attacked object in the search range (paragraph 24, a high priority region within 22.5 degrees of an axis defined by the avatars line of sight is high priority, as well as a mid-priority and low priority area which are more distant and further away.  See figure 2. It is noted by examiner that this contains a Markush group, thus the prior art does not need to teach each of .
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of in view of EVE online archive (NPL) in view of Hall (US 20150157940)
In re claims 6 and 16, Jo discloses the attribute value of the to-be-attacked object comprises the reduced health value of the to-be-attacked object after the first attack operation is performed on the to-be-attacked object after the first attack operation is performed on the to-be-attacked object (paragraph 43 “the attack priority may be determined based on a level of damage capable of being caused by the player to the associated enemy character”.  Level of damage is a “reduced health value”, and it is the highest of any of the potential targets of the prior art)  , Jo discloses the claimed invention except for a first estimated time of attacking the to-be-attacked object by the first controlled object, the first estimated time being a time required for the first controlled object to repeatedly perform the first attack operation on the to-be-attacked object to reduce the health value of the to-be-attacked object to zero however EVE online archive discloses a first estimated time of attacking the to-be-attacked object by the first controlled object, the first estimated time being a time required for the first controlled object to repeatedly perform the first attack operation on the to-be-attacked object to reduce the health value of the to-be-attacked object to zero (post #20 by Kesshisan “Drones attack the target that they think they can kill the fastest after engaging”.  Estimated shortest time to reduce a health value to zero is a determination as to which target can be killed the fastest) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jo with EVE online archive in order to use other known targeting techniques in order to optimize the targeting of Jo.
Jo in view of EVE online archive fails to disclose the reduced health value of the object in the first group after the second attack operation by the to-be-attacked object is performed on the object, 
Jo discloses using BOTH expected damage and level of risk for determining an attack priority (paragraph 11), as such, Jo in view of EVE online archives in view of Hall teaches “determining the target attack object from the to-be-attacked objects according to the first estimated time and the second estimated time” in combination, as the teaching of Jo has been modified by EVE online archive and Hall to teach the first and second estimated time.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of EVE online archive in view of Hall in view of Wang (US 20140357380).

Examiner’s Note
It is noted by examiner that claim 8 has no prior art rejection, however remain rejected under 35 U.S.C. 101 as set forth above.
With respect to claim 8, the prior art of record fails to disclose the specific formula set out within claim at.  As such this limitation in combination with other limitations of the claims to which it depends overcomes the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H HENRY/               Examiner, Art Unit 3715